Case 15-09539       Doc 1211     Filed 07/28/20 Entered 07/28/20 18:20:37          Desc Main
                                 Document      Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
In re:
                                            )      Case No.: 15-09539
Yellow Cab Affiliation, Inc.                )
                                            )      Chapter 7
                       Debtor.              )
                                            )      Hon. Carol A. Doyle
                                            )      Hearing Date: July 30, 2020
                                            )      Hearing Time: 10:00 am
                                            )      Courtroom: 742


              NOTICE OF OBJECTION AND PRELIMINARY RESPONSE

        PLEASE TAKE NOTICE that the Trustee hereby objects to the Motion of Taxi
Affiliation Services, LLC, Patton R. Corrigan, and Michael Levine to Remove Michael K.
Desmond as Chapter 7 Trustee to the Estate of Yellow Cab Affiliation, Inc. and submits the
attached Preliminary Response.

Dated: July 28, 2020

                                            Respectfully Submitted,

                                            MICHAEL K. DESMOND, not individually but
                                            solely in his capacity as Chapter 7 Trustee for
                                            Yellow Cab Affiliation, Inc.

                                            By:    /s/ Michael K. Desmond
                                                   One of his Attorneys

Michael K. Desmond (IL #6208809)
Justin M. Herzog (IL #6324047)
FIGLIULO & SILVERMAN, P.C.
10 S. LaSalle Street, Suite 3600
Chicago, Illinois 60603
Tel: (312) 251-4600
Fax: (312) 251-4610
Case 15-09539        Doc 1211      Filed 07/28/20 Entered 07/28/20 18:20:37             Desc Main
                                   Document      Page 2 of 6



                                 CERTIFICATE OF SERVICE

       I, Michael K. Desmond, hereby certify that on July 28, 2020 a true and correct copy of the

foregoing NOTICE OF OBJECTION AND PRELIMINARY RESPONSE was filed

electronically. Notice of the filing will be sent to all parties who are currently on the Court’s

Electronic Mail Notice List by operation of the Court’s Electronic Filing System.

                                                      /s/ Michael K. Desmond


Mailing Information for Case 15-09539

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Sheldon J Aberman sja@cjw-law.com
      Richard M Bendix rbendix@dykema.com
      Daniel J Biederman djb@rhatiganlaw.com
      James M Catterson james.catterson@arnoldporter.com
      Daniel R Chaidez dan@mathyslaw.com
      Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com;
       jhazdra@ecf.inforuptcy.com
      Michael K Desmond mkd.trustee@fslegal.com, IL23@ecfcbis.com
      Maria A Diakoumakis mdiakoumakis@dykema.com,
       DocketCH@dykema.com,srichard@dykema.com
      William P Drew billdrew@sbcglobal.net
      Robert L Fogel fogel@fogellawchicago.com
      Joseph D Frank jfrank@fgllp.com, ccarpenter@fgllp.com;
       jkleinman@fgllp.com;mmatlock@fgllp.com
      Frances Gecker fgecker@fgllp.com, csmith@fgllp.com
      Matthew T. Gensburg MGensburg@gcklegal.com
      Charles J Gerlach cjg@lebowgerlach.com
      Kathryn Gleason USTPRegion11.es.ecf@usdoj.gov, Kathryn.M.Gleason@usdoj.gov
      Megan Graham mcg@magnanibuck.com
      E. Philip Groben pgroben@gcklegal.com
      John W Guzzardo jguzzardo@shawfishman.com, orafalovsky@shawfishman.com
      Carrie A Hall cahall@michaelbest.com, edcollins@michaelbest.com
      Fred R Harbecke fredrharbecke@sbcglobal.net
      Martin S Kedziora kedzioram@gtlaw.com,
       hernandezden@gtlaw.com;CHILitDock@GTLAW.com;doranb@gtlaw.com



                                                 2
Case 15-09539   Doc 1211    Filed 07/28/20 Entered 07/28/20 18:20:37   Desc Main
                            Document      Page 3 of 6



     Timothy Keiser tkeiser@gwclaw.com,
      ggray@gwclaw.com;ltrevino@justicestartstoday.com
     Benjamin Kelly benkellysr@comcast.net
     Maureen J Kelly maureenjkelly@3kellyslaw.com
     Michael Kelly michael.kelly@usdoj.gov, MRavelo@usa.doj.gov
     Adam C Kruse adam@wkpc-law.com
     John W Krutulis jkrutulis@levinriback.com
     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     Caren A Lederer calederer@gct.law,
      mperez@gct.law,stasciotti@gct.law,tstephenson@gct.law,aleon@gct.law
     Shannon Liss-Riordan sliss@llrlaw.com, courts@llrlaw.com
     Annie W. Lopez alopez@walinskilaw.com
     Adrian E Mazar amazar@matekmazarlaw.com, G24416@notify.cincompass.com
     Gerald P Meyer gmeyer@mololamken.com
     Mark Mordini markmordini@msvemail.com
     James Leighton O'Connell-Miller leighton@hartandmiller.com
     Gregory Oltman goltman@oltmanlaw.com
     Ronald W Payne ron.payne@lewisbrisbois.com, frank.brennan@lewisbrisbois.com
     Gavin M Pearlman jenna@briskmanlaw.com
     Francis J. Pendergast fpendergast@crowleylamb.com,
      mfarhoud@crowleylamb.com;docket@crowleylamb.com
     Nancy A Peterman petermann@gtlaw.com,
      chilitdock@gtlaw.com;greenbergc@gtlaw.com
     Joseph A Power joepower@prslaw.com, mraftis@prslaw.com
     Brian Raynor braynor@lockelord.com, docket@lockelord.com
     John Rhoades jrhoades@dykema.com, DocketCH@dykema.com
     Brian L Shaw bshaw100@shawfishman.com, cknez@shawfishman.com
     Jeffrey Snell jeffrey.snell@usdoj.gov
     John R Steigauf john@gibsonlewislaw.com
     Michael M Tannen mtannen@tannenlaw.com, adminassistant@tannenlaw.com
     Esther E Tryban Telser Esther.TrybanTelser@lewisbrisbois.com
     Steven A Wade swade@anesilaw.com,
      cathyhe@uawlsp.com;lsingleton@anesilaw.com
     Edward S Weil eweil@dykema.com, hbarhorst@dykema.com
     Justin Weiner jweiner@mololamken.com
     Edward G Willer egw@corboydemetrio.com,
      mtj@corboydemetrio.com;sdudak@corboydemetrio.com;cpuchek@corboydemetrio.com
      ;agonzalez@corboydemetrio.com;mmk@corboydemetrio.com
     Scott B Wolfman kumri@wolfmanlaw.com
     Barbara L Yong blyong@gct.law,
      mperez@gct.law,myproductionss@gmail.com,tstephenson@gct.law,aleon@gct.law




                                        3
Case 15-09539           Doc 1211      Filed 07/28/20 Entered 07/28/20 18:20:37          Desc Main
                                      Document      Page 4 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
In re:
                                                 )       Case No.: 15-09539
Yellow Cab Affiliation, Inc.                     )
                                                 )       Chapter 7
                          Debtor.                )
                                                 )       Hon. Carol A. Doyle
                                                 )       Hearing Date: July 30, 2020
                                                 )       Hearing Time: 10:00 am
                                                 )       Courtroom: 742

         PRELIMINARY RESPONSE OF TRUSTEE TO MOTION FOR REMOVAL

          Michael K. Desmond, not individually, but as Chapter 7 Trustee (“Trustee”) for the

bankruptcy estate of Yellow Cab Affiliation, Inc. (“YCA” or the “Debtor”), in response to the

Motion of Patton R. Corrigan, Michael Levine and Taxi Affiliation Services, LLC to Remove the

Trustee (“Motion”), states as follows:

                                           INTRODUCTION

          This motion amounts to nothing but a litigation tactic by movants Patton R. Corrigan

(“Corrigan”), Michael Levine (“Levine”) and Taxi Affiliation Services LLC, collectively

(“Movants”), all of whom are defendants in a lawsuit filed by the Trustee and currently pending

in the United States District Court for the Northern District of Illinois.1 Rather than file a motion

for summary judgment in the District Court, the Movants take a different approach and seek to

have this Court end the pending litigation by having the Trustee removed pursuant to 11 U.S.C.

§324. Movants of course fail to mention to this Court that their motion to dismiss was largely

denied by the District Court, as was their motion for sanctions against the Trustee and their motion

to reconsider. Additionally, Movants were invited by the District Court to file a motion for

Summary Judgment but apparently declined the invitation. Having failed to dispose of this case


1
    Desmond v. Taxi Affiliation Services LLC et al 17-Civ.-8326.

                                                     4
Case 15-09539         Doc 1211       Filed 07/28/20 Entered 07/28/20 18:20:37                Desc Main
                                     Document      Page 5 of 6



in the District Court, the Movants now turn to this Court for relief, and despite attaching nearly

2,000 pages of exhibits to their motion, Movants fail to identify a single fact that would amount to

“cause” for removal of the Trustee under 11 U.S.C. §324.

        Rather, Movants launch an all-out attack on the integrity of the Trustee and his special

counsel, making unfounded and baseless allegations of malfeasance, breach of fiduciary duty,

conflicts of interest, waste of estate assets and even goes so far as to accuse the Trustee of

committing a fraud on the court. Movants claim the Trustee has lost the confidence of creditors,

but fail to identify a single creditor other than themselves. Movants seek to have this Court revisit

settlements previously approved by this Court to which Movants filed no objection, and now seek

to disqualify the Trustee’s special counsel, notwithstanding the fact that they filed no objection to

their initial retention. Remarkably, Movants also appear to attack the settlement of the Trustee’s

turnover adversary against Taxi Affiliation Services LLC (“TAS”), which the Movants negotiated

through their counsel and to which TAS and the other Movants clearly benefited.2

        One centerpiece of the Movants’ motion appears to be a temporary discovery sanction

entered by Magistrate Judge Weisman in the District Court case, which prohibited the Trustee

from taking any further discovery until the Trustee supplemented his answers to the defendants’

discovery requests. Movants do not suggest that the Trustee failed to comply with the Magistrate

Judge’s order, rather they focus only on the Court’s finding that the “Plaintiff willfully abused the

discovery process and therefore may not proceed with discovery until Plaintiff has answers

Defendants outstanding discovery.” Of course, the Movants fail to inform this Court of the

Magistrate Judge’s subsequent statements on February 11, 2020, wherein he stated “I do appreciate

that I was operating under I think a misconception as far as the breadth and intensity of the


2
  Pursuant to the terms of the settlement TAS withdrew all claims against the bankruptcy estate, is no
longer a creditor and lacks standing to bring the instant motion. [Dkt. No. 1198].

                                                    5
Case 15-09539        Doc 1211      Filed 07/28/20 Entered 07/28/20 18:20:37             Desc Main
                                   Document      Page 6 of 6



investigation done. So . . . I understand what Mr. Desmond has said. I appreciate the limited—

more limited nature of his look back and the purpose of that.” (Tr. 2/11/2020 at p. 43:15-20).

Movants of course are the ones who misled the Magistrate Judge into believing that the Trustee

had full access to discovery on the fraudulent transfer claims in the Bankruptcy Court. A statement

that could not be more false.

       This motion is not brought in the best interest of all creditors of the estate who stand to

benefit from any recoveries obtained by the Trustee, rather, this motion is brought by two insider

alleged creditors responsible for creating a structure which stripped the Debtor of all of its assets

and ultimately drove it into bankruptcy. There can be no legitimate dispute that the only parties

who hope to benefit from removal of the Trustee will be Corrigan and Levine. This motion simply

has no merit and should be denied.

                           REQUEST FOR BRIEFING SCHEDULE

       To the extent the Court desires a response from the Trustee, the Trustee requests a

minimum of 45 days to respond to the Motion and extensive allegations, and requests that this

Court set a hearing on this matter at a date and time convenient to the Court.


Dated: July 28, 2020                          Respectfully Submitted,

                                              MICHAEL K. DESMOND, not individually but
                                              solely in his capacity as Chapter 7 Trustee for
                                              Yellow Cab Affiliation, Inc.

                                              By:     /s/ Michael K. Desmond
                                                      One of his Attorneys
Michael K. Desmond (IL #6208809)
Justin M. Herzog (IL #6324047)
FIGLIULO & SILVERMAN, P.C.
10 S. LaSalle Street, Suite 3600
Chicago, Illinois 60603
Tel: (312) 251-4600
Fax: (312) 251-4610

                                                 6
